Citation Nr: 1242611	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, and posttraumatic stress disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the psychiatric disorder, the RO initially adjudicated the issue as an anxiety disorder with depressive disorder.  The RO then framed the issue as anxiety disorder with depressive disorder claimed as posttraumatic stress disorder (PTSD).  As the record contains a diagnosis of PTSD, and that is the disability for which the Veteran filed a claim, the Board has broadened the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the Board hearing, the Veteran asserted that her psychiatric disability has been aggravated by her service-connected degenerative disc disease of the lumbar spine.  Thus, the Board has further characterized the psychiatric issue as listed on the title page.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

2.  From June 10, 2008, the Veteran's degenerative disc disease of the lumbar spine has been manifested by lumbar radiculopathy of the left lower extremity with mild incomplete paralysis of the sciatic nerve.  

3.  From June 10, 2008, the Veteran's degenerative disc disease of the lumbar spine has been manifested by lumbar radiculopathy of the right lower extremity with mild incomplete paralysis of the sciatic nerve.  

4.  Throughout the rating period on appeal, the Veteran's degenerative disc disease of the lumbar spine has resulted in fecal incontinence with occasional moderate leakage.  

5.  From December 22, 2009, the Veteran's degenerative disc disease of the lumbar spine has been manifested by urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

2.  From June 10, 2008, the criteria for a separate 10 percent rating, but no higher, for lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2012).  

3.  From June 10, 2008, the criteria for a separate 10 percent rating, but no higher, for lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2012).  

4.  From September 25, 2006, the criteria for a separate 10 percent rating, but no higher, for fecal incontinence associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7332 (2012).  

5.  From December 22, 2009, the criteria for a separate 40 percent rating, but no higher, for urinary incontinence associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 7542 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of entitlement to an increased rating for the lumbar spine disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  


VA has also provided the Veteran with VA examinations in April 2007 and December 2009 to determine the nature and severity of her low back disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Board recognizes that the last examination of the Veteran's low back disability is over three (3) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   Here, there is no objective evidence indicating that there has been a material change in the severity of the low back disability since the December 2009 VA examination.   The Veteran has not argued the contrary.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for her degenerative disc disease of the lumbar spine.  VA received her claim on September 25, 2006.

Her degenerative disc disease of the lumbar spine is rated as 40 percent under Diagnostic Code 5242, 38 C.F.R. § 4.71a (2012).



Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's degenerative disc disease of the lumbar spine.  

Inasmuch as the Veteran is already in receipt of a 40 percent schedular rating in the instant case, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  The record fails to show that the Veteran's disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Private and VA medical records show that the Veteran maintains some, albeit reduced, range of motion of the thoracolumbar spine.  Of note, VA examination in April 2007 showed forward flexion limited to 70 degrees and the examiner indicated that there was no ankylosis of the spine.  VA examination in December 2009 showed forward flexion limited to 20 degrees and the examiner likewise indicated that there was no ankylosis of the thoracolumbar spine.  Thus, throughout the rating period on appeal, the Veteran's degenerative disc disease of the lumbar spine has been manifested by, at worst, forward flexion of the thoracolumbar spine limited to 20 degrees but not by unfavorable ankylosis of the entire thoracolumbar spine.  

The record also fails to show that the Veteran's disability has been manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  She denied having any incapacitating episodes during both the April 2007 and December 2009 VA examinations.  During the December 2011 Board hearing, she reported having one week of incapacitating episodes during 2010 and none in 2011.  Thus, throughout the rating period on appeal, the Veteran's degenerative disc disease of the lumbar spine has not been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

Accordingly, a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted.

However, the record shows that the Veteran's disability has resulted in chronic neurologic manifestations that may be separately rated during the rating period.  

The Board will first address the lumbar radiculopathy of the lower extremities.

A July 2006 private treatment note reflects that the Veteran fell on her back a few days earlier and examination showed an absent right knee reflex and reduced left knee reflex.  However, private treatment notes from August to October 2006 reflect that examination of the lower extremities showed normal reflexes, strength, and sensation.  Examination of the lower extremities was also normal during the April 2007 VA examination.  The Veteran also denied any radicular symptoms at that time, and the examiner noted that her disability did not involve radiculopathy.

Given the above, although there were neurologic manifestations in July 2006, there were none from August 2006 through April 2007.  Thus, without evidence of chronic neurologic manifestations, the manifestations seen in July 2006 appear to have been a flare-up of the Veteran's disability due to the fall and a separate rating for such is not warranted during that time.

However, a June 10, 2008, VA treatment notes reflect complaints of low back pain that radiates into the legs and feet.  The Veteran described the pain as an occasional electrical sharp pain.  A September 2008 treatment note reflects a history of low back pain that has worsened over the last few months, with the pain radiating into both legs with numbness and tingling to both feet.  Examination of the lower extremities showed 3/5 strength, decreased sensation in both lower legs, and normal reflexes.  She was diagnosed with lumbar radiculopathy.  May 2009 treatment notes reflect that she suffered a fall and examination of the lower extremities was difficult due to the pain but reflexes were normal and plantars were down.  A May 2009 neurology consult reflects that examination showed 3/5 strength in all four extremities that was limited due to pain and incomplete effort, reduced sensation below the knees, and normal reflexes.  A May 2009 physical medicine rehabilitation consult reflects that the Veteran denied having any neurological deficit and examination of the lower extremities showed 3/5 strength and intact sensation.  During the December 2009 VA examination, she reported a history of worsening symptoms after several falls in the past one to two years and complained of pain radiating down both legs, numbness, paresthesias, and leg or foot weakness.  Examination of the lower extremities showed normal reflexes but 3/5 strength and reduced sensation above the left ankle to toes and on the dorsum of the right foot.  The examiner noted that there was generalized mild flaccidity to all extremities.

Given the above, since June 10, 2008, the Veteran has had symptoms of lumbar radiculopathy of each lower extremity.  Although no objective findings were made at that time, resolving doubt in the Veteran's favor, the Board finds that, since that time, her lumbar radiculopathy of each lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.  Thus, separate 10 percent ratings are warranted for lumbar radiculopathy of the left and right lower extremities under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2012).  As noted, the Board has applied the benefit of the doubt in assigning the effective date of June 10, 2008.  Prior to that time, the record failed to show that she had chronic neurologic manifestations, let alone those meeting the criteria for a compensable rating.  An even higher rating is not warranted as her disability has not been reflective of moderate incomplete paralysis of the sciatic nerve.  In this regard, although strength was reduced at 3/5, there was some question as to her effort during the May 2009 examination and the December 2009 VA examiner indicated that her muscle strength was only mildly reduced.  Further, sensation was only reduced below the knees and reflexes have been normal.  Thus, her overall disability picture does not more nearly approximate moderate incomplete paralysis of the sciatic nerve of either lower extremity.

The Board will now address the fecal and urinary incontinence.

During an August 2006 visit to her private physician, the Veteran complained of urinary incontinence and occasional fecal incontinence.  During the April 2007 VA examination, she denied any bowel complaints but noted urinary leakage, which the examiner indicated was associated with the low back disability.  September 2008 and February 2009 VA treatment notes reflect complaints of bowel and bladder incontinence, with the latter note showing that the last episode occurred eight days earlier.  During the December 2009 VA examination, the Veteran complained of urinary incontinence requiring the wearing of absorbent material that must be changed two to four times per day and fecal incontinence consisting of occasional involuntary bowel movements, both of which the examiner indicated were associated with the low back disability.

Given the above, and resolving doubt in the Veteran's favor, the Board finds that, throughout the rating period on appeal, her fecal incontinence, which has been associated with her service-connected low back disability, has been manifested by occasional moderate leakage.  Thus, a separate 10 percent rating is warranted for fecal incontinence under Diagnostic Code 7332 for impairment of anal sphincter control.  38 C.F.R. § 4.114 (2012).  An even higher rating is not warranted as her disability has not necessitated the wearing of a pad.  Here, the Board notes that she wears a pad for her urinary incontinence, to be discussed below.

The Board also finds that a separate compensable rating is warranted for the urinary incontinence, which has also been associated with her service-connected low back disability.  However, this rating is effective December 22, 2009, the date of the VA examination showing that the criteria for a compensable rating were met.  Prior to December 22, 2009, the record showed that her urinary incontinence was infrequent in nature.  The February 2009 VA treatment note reflects that the last episode of either urinary or fecal incontinence occurred over a week ago.  There is also no indication that she required absorbent materials prior to that time.  It is not until the December 22, 2009, VA examination that the record shows the need for the wearing of absorbent materials.  As she indicated wearing absorbent materials which must be changed two to four times per day, a separate 40 percent rating from December 22, 2009, is warranted for voiding dysfunction under Diagnostic Code 7542 for neurogenic bladder.  38 C.F.R. § 4.115a-b (2012).  An even higher rating is not warranted as her disability has not required the wearing of absorbent materials which must be changed more than four times per day.  

The Board is acutely aware the Veteran suffered a post-service fall that resulted in additional injury to her back.  It is well-established under VA law that, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, there is no competent evidence differentiating symptomatology related to the service connected degenerative disc disease and the post-service injury.

In conclusion, the Board has applied the benefit of the doubt in granting separate compensable ratings for lumbar radiculopathy of each lower extremity and fecal and urinary incontinence associated with degenerative disc disease of the lumbar spine; however, the preponderance of the evidence is against an increased rating for the lumbar spine disability itself or even higher ratings for the separate neurological manifestations.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.



Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected low back disability and associated neurological manifestations, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.



Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran had filed a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability in July 2009 but the claim was denied and was not pursued thereafter.  Therefore, the question of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

A separate 10 percent rating for lumbar radiculopathy of the left lower extremity from June 10, 2008, is granted, subject to the provisions governing the award of monetary benefits.

A separate 10 percent rating for lumbar radiculopathy of the right lower extremity from June 10, 2008, is granted, subject to the provisions governing the award of monetary benefits.

A separate 10 percent rating for fecal incontinence associated with degenerative disc disease of the lumbar spine from September 25, 2006, is granted, subject to the provisions governing the award of monetary benefits.

A separate 40 percent rating for urinary incontinence associated with degenerative disc disease of the lumbar spine from December 22, 2009, is granted, subject to the provisions governing the award of monetary benefits.




REMAND

On her September 2006 claim for benefits, the Veteran asserted that she has PTSD due to traumatic experiences in service.  In July 2009, she reported her stressors as witnessing an airplane crash during an air show in May 1981 and being sexually assaulted in July 1981.  

The RO afforded the Veteran a VA examination in January 2010.  Although the examiner noted both of the Veteran's claimed stressors, in providing the diagnosis and opinion, the examiner limited his discussion to just the airplane crash.  

The Board notes that VA treatment notes indicate a diagnosis of PTSD due to military sexual trauma.  An April 2010 note even reflects a psychologist's opinion that the medical record supports the occurrence of the sexual assault.  However, the psychologist based her opinion on the Veteran's reported history of behavior changes following the assault.  The psychologist did not have an opportunity to review the Veteran's claims file, to include the service treatment records which show that she sought counseling for marital problems in October 1982, well over one year after the date of the alleged assault, and the service personnel records which fail to show a decrease in work performance following the alleged assault.

Further, during her Board hearing, the Veteran asserted for the first time that her psychiatric disability has been aggravated by the pain from her service-connected degenerative disc disease of the lumbar spine.  The record does not contain a competent medical opinion on this matter.

Given the above, the Veteran should be afforded another VA examination to obtain opinions on whether she has PTSD due to the alleged sexual assault and whether any psychiatric disorder has been aggravated by her service-connected degenerative disc disease of the lumbar spine.

Lastly, the Veteran receives treatment from the Bay Pines VA Medical Center (VAMC), and the record contains treatment notes dated through June 2011.  The RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Bay Pines VAMC since June 2011.

2.  Thereafter, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association  for respective diagnoses, including PTSD and depression NOS.  Specifically confirm whether the Veteran has a current PTSD diagnosis.  

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor, especially the personal assault stressor.   The examiner should also be asked to identify the evidence that he or she believes to support the occurrence of a personal assault.

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), then opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to service or was caused or aggravated beyond natural progression by her service-connected degenerative disc disease of the lumbar spine.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


